--------------------------------------------------------------------------------


EXHIBIT 10.1




CONTRACT No. 38171


CLEVELAND HOPKINS INTERNATIONAL AIRPORT


AMENDMENT NO. 2


To


AGREEMENT AND LEASE


Between


City of Cleveland, Ohio,
Lessor


And


Continental Airlines, Inc.,
Lessee


THIS AMENDMENT NO. 2 TO AGREEMENT AND LEASE (“Second Amendment”) is entered into
effective the 1st day of April, 2007 (“Effective Date”), by and between the City
of Cleveland (“City”), a municipal corporation of the State of Ohio, acting by
and through its Director of Port Control (“Director”) pursuant to the authority
of Ordinance No. 1328-08, passed by the Council of the City on October 6, 2008
and Continental Airlines, Inc., a corporation organized and existing under the
laws of the State of Delaware and authorized to do business as a foreign
corporation in the State of Ohio (“Airline”), duly authorized by resolution of
its Board of Directors, represented herein by an authorized officer.




RECITALS:


WHEREAS, the City owns and operates the Airport; and


WHEREAS, the City and Airline are party to an Agreement dated May 15, 1987
(“Original Agreement”) whereby the Airline operates at the Airport; and


WHEREAS, the City and Airline entered in to Amendment No. 1 to the Original
Agreement effective January 1, 2006 to extend the term of and amend certain
provisions of the Original Agreement (“Amendment No. 1”, together with the
Original Agreement the “Amended Agreement”); and


WHEREAS, the City and Airline wish to further amend the Amended Agreement as set
forth herein; and


WHEREAS, all capitalized terms contained herein and not otherwise defined are
used as defined in the Amended Agreement.


NOW THEREFORE, in consideration of the foregoing, the payments and the mutual
promises contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto represent, warrant, covenant and agree
as follows:




ARTICLE
I.                                                                           RENT
CREDIT


By execution of this Amendment No. 2, the City and Airline agree that,
notwithstanding the terms of Section 7.01 of the Amended Agreement that Airline
shall be entitled to withhold the amount of $44,136.00 from the next scheduled
payment of rent after the Effective date hereof as a credit for the expenses
incurred by Airline in relocating its credit union office (Chartway Federal
Credit Union) on the bag claim level of the Airport’s main terminal building.


ARTICLE
II.                                                                           RENTAL
RATE AND LEASED PREMISES


By execution of this Amendment No. 2, the City and Airline agree that the City
has accepted the space formally occupied by Airline’s credit union office on the
baggage claim level of the Airport consisting of 688 square feet and that 321
square feet of such space is released from Airline’s Leased Premises under the
Amended Agreement, with the other 367 square feet of such space being allocated
as a part of Airline’s baggage service office space.  The City and Airline also
agree that the credit union office shall be relocated to the 321 square feet of
space, as indicated on Exhibit A attached hereto, which space shall become a
part of Airline’s Leases Premises.


Further the City and Airline agree that the Airline will pay the applicable
airline-constructed rate for the 321 square foot space to which the Airline’s
credit union was relocated on the baggage claim level of the Airport.  In
addition, the City and Airline agree that Airline will pay the applicable
airline-constructed rate for 367 square feet of its current baggage service
office.


ARTICLE
III.                                                                ATTACHMENTS
TO AMENDENT NO. 2


The following documents attached hereto are hereby incorporated into and made a
part of this Amendment No. 2:


1.  
Ordinance No. 1328-08



ARTICLE
IV.                                                                CONFIRMATION
OF AGREEMENT


All terms and provisions of the Amended Agreement not expressly modified herein
shall remain in full force and effect.


IN WITNESS
WHEREOF,                                                                           the
parties have caused this Amendment No. 2 to be executed as of the day and year
first written above.


CITY OF
CLEVELAND                                                                                                           CONTINENTAL
AIRLINES, INC.




By:  /s/ Percy E. Dangerfield, Acting
Director                                                                        By:
/s/ Holden Shannon
        Ricky D. Smith,
        Director of Port Control


Date:  March 25,
2009                                                                                                    Date:  March
3, 2009     






This instrument is hereby
approved as to legal form and
Correctness March 24, 2009


Robert J. Triozzi
Director of Law


By: /s/ Jack M. Arnold      
Jack M. Arnold
Assistant Director of Law


--------------------------------------------------------------------------------


Ord. No. 1328-08.
By Council Members Kelley and Sweeney (by departmental request).
An emergency ordinance authorizing the Director of Port Control to issue rent
credits to Continental Airlines, under Contract No. 38171, for Relocating its
credit union office on the baggage claim level of the Airport terminal building;
and authorizing the Director to enter into an amendment to the contract
regarding the rent credits.
Whereas, this ordinance constitutes an emergency measure providing for the usual
daily operation of a municipal department; now, therefore.
Be it ordained by the Council of the City of Cleveland:
Section 1.  That the Director of Port Control is authorized to enter into an
amendment to Contract No. 38171 (“Amendment”) with Continental Airlines, to
issue rent credits to Continental Airlines for relocating its credit union
office on the baggage claim level of the Airport terminal building to
accommodate airport development.  The rent credit amount will be equal to the
actual cost to make the improvements.
Section 2.  That the Director of Port Control is authorized to execute any
additional documents necessary and appropriate to issue the rent credits.
Section 3.  That the Amendment shall be prepared by the Director of Law.
Section 4.  That this ordinance is declared to be an emergency measure and,
provided it receives the affirmative vote of two-thirds of all the members
elected to Council, it shall take effect and be in force immediately upon its
passage and approval by the Mayor; otherwise it shall take effect and be in
force from and after the earliest period allowed by law.
Passed October 6, 2008.
Effective October 9, 2008.